Brooke, J.
(after stating the facts). The sole question raised upon this record is whether the acts of Phillips, his statements and admissions, and the as*274sertion of Mrs. Murdaugh, the local agent, taken together, were sufficient to‘support the inference that Phillips was in fact the adjuster for the defendant company. If that fact was sufficiently established, his denial of liability on the part of the company constituted a waiver of the filing of proofs of loss. Popa v. Insurance Co., 192 Mich. 237 (158 N. W. 945); Fisk v. Fire Ass'n, 192 Mich. 243 (158 N. W. 947).
Section 2 of Act No. 84, Pub. Acts 1901, as amended by Act No. 215, Pub. Acts 1913 (2 Comp. Laws 1915, § 9151), is as follows:
“Any insurance company, corporation or association authorized to do business within this State, appointing or employing any agent or person to transact its business within this State, shall at once notify the commissioner of insurance of this State of such appointment or employment, giving the name and business address of such agent or person, and setting forth the kind of business that he is authorized to transact; whereupon the commissioner of insurance shall transmit by mail or deliver personally to such agent or person a certificate of authority, which shall specifically set forth the name of the person so appointed or employed, the name of the company, corporation or association for which he is to act in transacting insurance business, and the particular kind of insurance said agent is authorized to solicit. Said agent’s certificate of authority shall continue in force until the expiration of the annual certificate of authority of said insurance company, corporation or association unless the same is revoked for cause: Provided always, That none of the provisions of this act shall be construed as applying to fraternal beneficiary societies organized or authorized to do business in this State.”
In Weidert v. Insurance Co., 19 Or. 261 (24 Pac. 242, 20 Am. St. Rep. 809), it is said:
“ ‘The declarations of an agent are not evidence of his authority, but the scope and extent of his powers must be determined by his actual authority, or by his *275acts, and the recognition thereof by his principal.’ 2 Wood on Fire Ins. § 421.”
See, also, 1 Clement on Fire Insurance, p. 49, rule 7, where it is said:
“The authority of an adjuster cannot be established by his own declarations, but may be by his ojvn testimony or inferred from his acts, and recognition by the company, or proved by declarations and admissions of its officers” — citing cases, note 3.
It is elementary that the powers possessed by agents of insurance companies, like those of agents of any other corporations, are not governed by any individual principle, but are to be interpreted in accordance with the general law of agency. A different view may not be applied to a contract of insurance than is applied to other contracts. Quinlan v. Insurance Co., 133 N. Y. 356 (31 N. E. 31, 28 Am. St. Rep. 645).
Generally it may be said that agency cannot be proved by the statements, declarations, or admissions of the agent made out of court, but must be established by tracing its source to some word or act of the alleged principal (1 Mechem on Agency [2d Ed.], § 285) ; “nor can the agency of one alleged agent be shown by the admissions, declarations and recognition of another agent of the same principal unless the latter be one authorized to make those admissions” (Id. § 285, note 81).
In Barry & Finan Lumber Co. v. Insurance Co., 136 Mich. 42 (98 N. W. 761), this court said:
“It has been repeatedly held that an agent’s declarations are not proof of his authority, and that his acts have no significance, unless recognized by the alleged principal in a way to be equivalent to a holding out that the relation of principal and agent exists and a holding out of the requisite authority.”
With reference to the statute quoted supra, this court there said:
*276“Nor does the statute (2 Comp. Laws, § 7246) operate to increase an agent’s authority, and make the principal liable for his representations as to authority."
The record in the case at bar is barren of evidence tending to show that Mrs. Murdaugh, the local agent, was authorized by her principal to introduce or identify Phillips as the adjuster. It is equally barren of evidence tending to show that any act of Phillips was recognized by the defendant or any of its officers. We are constrained to hold that there was no competent evidence in the case showing that Phillips was in fact the adjuster for the defendant company. It follows, therefore, that his denial of liability did not operate as a waiver of the condition of the policy requiring the filing of proofs of loss.
The judgment is reversed, with costs, and a new trial ordered.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.